U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended December 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number 00-51076 BONDS.COM GROUP, INC. (Exact name of Registrant as Specified in its Charter) Delaware 38-3649127 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 529 Fifth Avenue – 8th Floor New York, New York (Address of principal executive offices) (Zip Code) (212) 946-3998 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $.0001 par value per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso No x Indicate by check mark whether registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o 1 Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act)Yeso No x As of June 30, 2010, the last business day of our most recently completed second fiscal quarter, the aggregate market value of the voting common stock and non-voting common stock held by non-affiliates was $2,599,599 based on the last reported sale price of common stock on the OTC Bulletin Board on that date. For purposes of this calculation, affiliates are deemed to be officers, directors and holders of 10% or more of the outstanding common stock. As of March 31, 2011, there were 104,354,190 shares of common stock, par value of $0.0001 per share, outstanding. DOCUMENTS INCORPORATED BY REFERENCE 2 BONDS.COM GROUP, INC. FORM 10-K FISCAL YEAR ENDED DECEMBER 31, 2010 Item Number in Form 10-K Page PART I 1 Business 5 1A. Risk Factors 12 1B. Unresolved Staff Comments 25 2. Properties 25 3. Legal Proceedings 25 PART II 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 27 6. Selected Financial Data 35 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 35 7A. Quantitative and Qualitative Disclosure About Market Risk 40 8. Financial Statements and Supplementary Data 40 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 40 9A. Controls and Procedures 40 9B. Other Information 41 PART III Directors, Executive Officers and Corporate Governance 42 Executive Compensation 48 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 59 Certain Relationships and Related Transactions, and Director Independence 62 Principal Accounting Fees and Services 73 PART IV Exhibits, Financial Statement Schedules 74 3 FORWARD LOOKING STATEMENTS Statements made in this Form 10-K that are not historical or current facts are “forward-looking statements” made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These statements often can be identified by the use of terms, and words or phrases with similar meaning, such as “may”, “will”, “expect”, “believe”, “anticipate”, “estimate”, “approximate”, “plan” or “continue”, or the negative thereof. Forward-looking statements include statements about our anticipated or future business and operations, our business plan and the prospects or outlook for our future business and financial performance. Bonds.com Group, Inc. (“we”, “us”, “our” or the “Company”) intends that such forward-looking statements be subject to the safe harbors for such statements. The Company wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management’s current expectations and assumptions. However, forward-looking statements, and such expectations and assumptions, are subject to risks, uncertainties and important factors beyond the control of the Company that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. These factors include adverse economic conditions, entry of new and stronger competitors, inadequate capital, unexpected costs and the other risks, uncertainties and factors set forth in the “Risk Factors” section of this annual report and in our other filings with the Securities and Exchange Commission. The Company disclaims any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. 4 PART I ITEM 1. BUSINESS Overview The Company, through its indirect wholly owned broker dealer subsidiaries Bonds.com, Inc. and Bonds MBS, Inc., operates electronic trading platforms for trading in fixed-income securities. BondsPRO During 2010, we began operating our BondsPRO electronic trading platform and ceased operating BondStation. The BondsPRO platform offers professional traders and large institutional investors an alternative trading system to trade odd-lot fixed-income securities. Users are able to customize screens and utilize dynamic filtering capabilities to quickly and easily select and view only those market areas that meet their criteria. The platform supports a broad range of trading opportunities, offering cutting edge technology solutions for list trading, Application Programming Interface (“API”) based order submission(s), and user portfolio specific market views. The BondsPRO platform provides users the ability to obtain real-time executable bids or offers on thousands of bond offerings sourced directly from broker-dealers and other end users. Unlike other electronic trading platforms that charge subscription fees, access charges, ticket fees, or commissions in order to generate revenue, our model allows us to generate revenue through mark-ups or mark-downs on secondary market securities. BondsPRO provides a direct channel between institutional clients and the trading desks at our participating broker-dealers. We expect this will reduce sales and marketing costs, and eliminate layers of intermediaries between dealers and end investors. Beacon On February 2, 2011, the Company, through our indirect wholly owned subsidiary Bonds MBS, Inc., acquired the assets of Beacon Capital Strategies, Inc., a broker-dealer (“Beacon”). The Beacon electronic platform integrates full function trading capability for all classes of asset-backed securities (“ABS”), mortgage-backed securities (“MBS”), and commercial mortgage-backed securities (“CMBS”). We are registered as an ATS (Alternative Trading System) with the United States Securities and Exchange Commission (“SEC”) and Financial Industry Regulatory Authority (“FINRA”). Industry Background Fixed Income Securities Trading Market There are several types of fixed income securities traded in the U.S. and global securities markets. The types of fixed income securities on which our business is primarily focused are: ● Corporate bonds; ● Emerging Market Debt; and ● Mortgage and Asset Backed Securities (New in 2011) The Securities Industry and Financial Markets Association (“SIFMA”), formerly The Bond Market Association, estimated that as of December 31, 2010 there was inexcess of nearly $36 trillion of fixed income securities outstanding in the U.S. trading market. The following tables set forth reported market and average trading volumes for various fixed income securities in the U.S. market for the periods indicated: 5 Table 1. Outstanding U.S. Bond Market Debt ($ Billions) Mortage Money Asset- Municipal Treasury1,6 Related2,6 Debt Securities5,6 Markets3 Backed4,6 Total Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 1Interest bearing marketable public debt. 2Includes GNMA, FNMA, and FHLMC mortgage-backed securities and CMOs, and CMBS, and private-label MBS/CMOs. 3 Includes commercial paper, bankers acceptances, and large time deposits. 4Includes auto, credit card, home equity, manufacturing, student loans and other; CDOs of ABS are included 5 Due to FAS 166/167 changes, the GSE debt category in the Federal Reserve is no longer our source for agency debt going forward from Contains agency debt of Fannie Mae, Freddie Mac, Farmer Mac, FHLB, the Farm Credit System, and federal budget agencies (e.g., TVA) 6 Further breakdowns of these categories may be found in their respective sections onSIFMA statistics. See US Treasury Issuance, Gross & Net; US Mortgage-Related Outstanding; US Agency Debt Outstanding; and US ABS Outstanding. Sources U.S. Department of Treasury, Federal Reserve System, Federal agencies, Dealogic, Thomson Reuters, Bloomberg, Loan Performance and SIFMA Table 2: Average Daily Trading Volume in the U.S. Bond Markets ($ Billions) Federal Corporate Agency Municipal Treasury1 Agency MBS 1 Debt2 Securities1 Total3 Jan. Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec YTD’10 YTD’09 % Change %) 32
